Citation Nr: 0811898	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for facial swelling, to 
include as secondary to an undiagnosed illness.  

2.  Entitlement to an increased disability evaluation for a 
service-connected undiagnosed illness manifested by joint 
pain, headaches, and fatigue, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss, 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1966, from November 1966 to November 1972, and from 
September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO) that denied the claims of entitlement to 
service connection for facial swelling, to include as 
secondary to an undiagnosed illness, entitlement to an 
increased disability evaluation for a service-connected 
undiagnosed illness manifested by joint pain, headaches, and 
fatigue, and entitlement to an increased (compensable) 
disability evaluation for service-connected bilateral hearing 
loss.  

In January 2008, the veteran appeared at a travel Board 
hearing conducted at the RO by the undersigned Veteran's Law 
Judge.  The transcript of that hearing has been associated 
with the claims file, and the case is now ready for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

Service connection is in effect for an undiagnosed illness 
manifested by joint pain, headaches, and fatigue, attributed 
to the veteran's service during the Desert Storm Operation of 
the Persian Gulf War.  The veteran claims that he currently 
experiences facial swelling that he also believes is a 
manifestation of an undiagnosed illness that he attributes to 
exposure to chemicals or oil during his service in Iraq.  

The claims file contains a medical statement dated in October 
2005 from Nehad Soloman, M.D. indicating that the veteran has 
Sjogren's syndrome that has no identifiable cause.  Dr. 
Soloman stated that the veteran's symptoms, including parotid 
gland swelling, developed after his combat service in Desert 
Storm.  Dr. Soloman did not specifically attribute the 
veteran's facial swelling to his service in the Persian Gulf 
War, but his statements are at least suggestive of that.  
Although this assessment may be supportive of the veteran's 
claim, there is no indication as to whether Dr. Soloman 
reviewed the veteran's claims file, or whether the assessment 
was instead based solely upon the history provided by the 
veteran.  

VA's duty to assist the claimant while developing his claims 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the January 2008 hearing, the veteran alleged that his 
service-connected disabilities at issue, namely bilateral 
hearing loss and undiagnosed illness manifested by joint 
pain, headaches, and fatigue had worsened significantly since 
the last VA examinations that were conducted in January 2005 
and July 2005.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The RO provided the veteran pre-initial adjudication notice 
of the increased rating issues on appeal by letter dated in 
January 2005.  This notice letter, however, did not discuss 
the specific criteria for the increased ratings, thus, the 
duty to notify has not been satisfied with respect to VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Based upon a careful reading the statements submitted by the 
veteran in support of his claims to date, including the 
January 2008 hearing transcript, it is unclear as to whether 
he is aware of the specific criteria that is needed for 
successful claims for the increased ratings at issue.  Thus, 
it would be prudent to provide an additional notice letter 
discussing the criteria for the increased ratings in 
accordance with the holding in Vazquez-Flores, supra. 

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with additional 
notice on his increased rating claims.  
This includes notification (1) that to 
substantiate his claims he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disability 
manifested by joint pain, headaches and 
fatigue and his bilateral hearing loss 
disability and the effect that worsening 
has on his employment and daily life; (2) 
generally, of the diagnostic code 
criteria necessary for entitlement to 
higher disability ratings that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening has on his 
employment and daily life; (3) that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disabilities on appeal or exceptional 
circumstances relating to the 
disability).   

2.  Thereafter, arrange for an 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of disabilities manifested by 
facial swelling and undiagnosed illnesses 
associated with service in the Persian 
Gulf War Theatre to determine the current 
nature and likely etiology of a condition 
manifest by facial swelling and to 
determine the current severity of the 
service-connected condition manifested by 
joint pain, headaches and fatigue.  

The claims file and a separate copy of 
this remand must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  All indicated special tests 
and studies should be conducted.

Following the examination and review 
of the record, the examiner(s) must 
address the following medical 
questions:

Is it at least as likely as not (50 
percent probability), that facial 
swelling is the result of an 
undiagnosed illness resulting from 
service in Southwest Asia in the Gulf 
War theatre?  If it can be attributed 
to a diagnosed illness, the underlying 
illness should be identified.  
Regardless of whether facial swelling 
can or cannot be attributed to a 
diagnosed illness, is it at least as 
likely as not (50 percent probability) 
that facial swelling had its onset in 
service or can otherwise be associated 
with a disease or injury of service 
origin?  

With respect to the undiagnosed 
illness manifested by joint pain, 
headaches, and fatigue, the 
examiner(s) should provide a detailed 
description of the nature, extent, and 
severity of each service-connected 
symptom (joint pain, headaches, and 
fatigue) including, but not limited to 
the frequency and severity of 
headaches, the specific joints 
affected, and the effect of these 
disabilities on the veteran's earning 
capacity.  

A complete rationale for any opinions 
expressed should be provided.  

3.  Arrange for a VA audiology 
examination to determine the current 
severity of the veteran's service-
connected bilateral hearing loss.  All 
indicated tests and studies should be 
performed, including audiometric and word 
recognition studies.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.

4.  After completion of the foregoing, 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed, and pursue any 
development required by the record at 
hand, including further medical 
examination.  In particular, review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, implement 
corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, adjudicate the veteran's 
claims.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



